MR. JUSTICE KELLEY
delivered the opinion of the Court.
The appellant, Arthur Keegan, appeals the decision of the district court affirming the suspension of his driver’s license pursuant to section 42-2-123(1 )(a), C.R.S. 1973 (1976 Supp.). The appellant had accumulated twenty points on his license within twenty-four months. The appellant contends that section 42-2-123(1)(a)1 is unconstitutional as applied because (1) the appellee, the Department of Revenue, Motor Vehicle Division, has “arbitrarily fixed six points as the trigger for a second suspension hearing,” and (2) the statute results in a denial of equal treatment.
We find the appellant’s arguments to be without merit, and therefore affirm. Perlmutter v. State, Dept. of Revenue, 191 Colo. 517, 554 P.2d 691 (1976), dealt with the exact argument that appellant makes here. Our decision in that case is dispositive.
*327Our decision as to the appellant’s equal treatment argument is controlled by Augustino v. Colorado Dept. of Revenue, 193 Colo. 273, 565 P.2d 933 (1977). The legislature has created two classes of point accumulation: twelve points in twelve months; and eighteen points in twenty-four months. A driver may fall into either class, neither class, or both classes. The driver subjects himself to the treatment the law provides for the class or classes in which he places himself.
The ruling of the district court is affirmed.
MR. JUSTICE GROVES does not participate.

Section 42-2-123(1)(a), C.R.S. 1973 (1976 Supp.), states in pertinent part:
“The department has the authority to suspend the license of any driver who, in accordance with the schedule of points set forth in this section, has been convicted of traffic violations resulting in the accumulation of twelve points within any twelve consecutive months or eighteen points within any twenty-four consecutive months. . . .”